DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashjaee (WO 2003103025A2, hereinafter referred to as “Ashjaee”) in view of Nonaka (JPH3-127866, hereinafter referred to as “Nonaka”), and further in view of Heller (US 20060273277, hereinafter referred to as “Heller”). 
Regarding claim 1, Ashjaee discloses a support member (Fig. 6B gasket 154B with a first portion 302) attachable to a groove formed in an annular shape (Fig. 6B, circular groove 156, thus groove 156 is ring-shaped) in a transport base (Figs 2, 3A, wafer carrier 106), the support member being to be attached to the groove for supporting an object to be transported (Fig. 6B, gasket 154B attached to circular groove 156 for supporting wafer 108), the support member (154B) comprising: a held portion to be held in the groove (Figs 6A and 6B, portion 302 held in groove 156); and a support portion formed in an annular shape (Fig. 6B, due to the circular structure of the groove 156 and gasket 154B, respectively, sealing portion 304 is collapsed to be in annular shape serving as a support portion for wafer 108, see also specification in page 9, lines 9-13) for supporting the object (wafer 108) to be transported at a position separated from the transport base (wafer carrier 106, see specification in page 15, lines 12-14) with the held portion held in the groove (Figs 6A and 6B, portion 302 held in groove 156).
However, Ashjaee fails to disclose the held portion and the support portion being aligned in a direction parallel to a central axis of the support portion, the support portion having a support surface to support the object to be transported, the support surface being formed flat, the held portion being pivotable in the groove to cause the support portion to incline with respect to the transport base.  
However, Nonaka teaches a support portion (Fig. 1, annular suction cup portion 5) having a held portion (Fig. 2, annular fit portion 4) and the held portion and the support portion being aligned in a direction parallel to a central axis of the support portion (see annotated figure A below, held portion (4) and support portion (5) are symmetrically aligned vertically parallel to central axis of (5)), the support portion (5) having a support surface (see annotated figure A below) to support the object to be transported (Fig. 2, object 2 to be transported), the support surface being formed flat (see annotated figure A below, please note that the claimed invention for the support member of claim 1 is recited with respect “to be attached to the groove (formed in a transport base) ….. “the held portion being pivotable in the groove”; thus features relating to external workpieces such as the transport base, and an object to be transported can be included to further define the claimed structural relationship features with respect to the support member, which means that Fig. 2 of Nonaka including features for transport base (1) and object to be transported (2) during usage of the seal member / support member is fully relevant). 
Meanwhile, Nonaka and Heller, together combined teach the following: the held portion being pivotable in the groove (Helle: Fig. 4, elastomeric seal 210 with a circular bottom pivotable in a first groove; [0022]: lines 8-10 discuss vulcanizing of elastic seal member under pressure and temperature, and [0030]: fillers can be used in elastomer compositions to balance modulus… elongation … hardness, and allowed range of filler composition between 1-70 parts per 100 parts of rubber, and so by having higher filler composition, i.e. at 65 parts of filler per 100 parts of rubber, alongside vulcanizing seal member, the seal member of Nonaka of Figs 1-2, can be modified by Heller to retain the same circular structure of seal member of Heller ([0025] lines 1-7, seal 210 may be circular in shape) without deformation or shape distortion as shown in Fig 2 of Nonaka; Note: amount of flexibility of the seal member can be adjusted with respect to or in view of ratio of diameter of held portion to size of the groove opening, so as to facilitate ease of installation of seal member into groove as taught in [0023] of Heller) to cause the support portion to incline with respect to the transport base (Nonaka: by virtue of the depressed curve shape of the circular groove 8 alongside annular lips 6 and 7, in combination with the round bottom surface of annular fit portion 4 achieved through modification by Heller using vulcanization and adding filler material, an incline of annular lips 6,7 of the suction cup portion 5 can be achieved with respect to the transport base /member 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ashjaee by Nonaka based on the following rationales: Ashjaee teaches of a sealing portion 304 having a sealing surface 306 that is slanted in only one direction as shown in Fig. 6A and explained in page 9 of specification in lines 1-5 of Ashjaee, thus according to Nonaka, the surfaces of two lips 6, 7 providing slanting capability in two directions at the support portion of the support member of Nonaka offers improvement over Ashjaee to allow for more degree of incline of the wafer/object to be transported going from one direction to be two directions. Furthermore, the round shape of bottom part of the held portion of Nonaka in the groove offers improvement in rotational freedom during pivoting of the held portion in the groove, than the teardrop/pear shape of bottom part of the held portion of Ashjaee. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further combine Nonaka and Heller to modify Ashjaee based on the following rationale:  Fig. 2 of Nonaka shows expanded deformed structure of the held portion / annular fit portion 4 appear to be relatively large to be filling substantially most of void of the groove, thereby implying that diameter at largest width of the held portion 4 in Fig. 1, prior to insertion into the groove, is relatively larger than the groove opening, thus increasing difficulty in inserting into groove, as explained by Heller in [0023], so that even though the surfaces of two lips 6, 7 of Nonaka are capable of slanting in two directions, nevertheless, further modification of Nonaka would be required to form a more rigid/stiffer held portion so as to retain the round/circular shape for the held portion to pivot in the groove, to allow two lips slant in two directions. As a result, adoption of teachings from Heller using filler composition with vulcanization of seal member alongside retaining the round bottom shape of the held portion, facilitate improved pivoting in the groove as achieved by combining teachings of Nonaka and Heller.  




Annotated figure A taken from Nonaka

    PNG
    media_image1.png
    619
    800
    media_image1.png
    Greyscale

Regarding claim 2, Ashjaee fails to disclose wherein the held portion has an external shape larger than an opening of the groove. 
However, Nonaka teaches wherein the held portion has an external shape larger than an opening of the groove (Figs 1 and 2, due to the distorted elongated shape at bottom part of the annular fit portion 4, it appears that the widest part of 4 is larger than opening of groove 3, see Fig. 2). 
Regarding claim 3, Ashjaee fails to disclose wherein an external shape of the held portion is formed in a circular shape in a cross section through a center of the support portion and orthogonal to the support portion.
However, Nonaka teaches wherein an external shape of the held portion is formed in a circular shape in a cross section through a center of the support portion and orthogonal to the support portion (Fig. 1, much of annular fit portion 4 appear to be round/circular in shape, and perpendicular/orthogonal to the annular tips 6, 7/support portion). 
Regarding claim 4, Ashjaee fails to disclose further comprising a connecting portion connecting the held portion to the support portion, wherein the connecting portion is elastically deformed to allow the support portion to incline with respect to the held portion.
However, Nonaka teaches further comprising a connecting portion connecting the held portion to the support portion, wherein the connecting portion is elastically deformed to allow the support portion to incline with respect to the held portion (Figs 1 and 2, the horizontal adjoining portion of the fit portion 4 to the lips 6 and 7 at corner/edge of opening of groove 3 in Fig. 2 appears to be elastically deformed/compressed to allow possible incline of the lips 6 and 7 with respect to the fit portion 4). 
Regarding claim 5, Ashjaee fails to disclose wherein the held portion includes an expanded portion, and a dimension of the expanded portion in a radial direction of the held portion is larger than that of an opening of the groove, and 5a dimension of the connecting portion in the radial direction is smaller than the - 10 -9200706dimension of the expanded portion in the radial direction and smaller than a dimension of the support portion in the radial direction. 
However, Nonaka teaches wherein the held portion includes an expanded portion (Fig. 2,  fit portion 4 being circular in shape is wider in middle), and a dimension of the expanded portion in a radial direction of the held portion is larger than that of an opening of the groove (Fig. 2, width of groove opening is smaller than largest width of fit portion 4), and 5a dimension of the connecting portion in the radial direction (Fig. 2, width of fit portion 4 at opening of groove 3) is smaller than the - 10 -9200706dimension of the expanded portion in the radial direction and smaller than a dimension of the support portion in the radial direction (Fig. 2, width of 4/5 at opening of groove is smaller than width of 4 in middle of groove and smaller than width of 4 at lips 6, 7). 
Regarding claim 6, Ashjaee discloses wherein the held portion includes an expanded portion (Fig. 6B, portion 302 has an expanded wider bottom part), and a dimension of the expanded portion in a radial direction of the held portion is larger than that of an opening of the groove (Fig. 6B), and 5a dimension of the support portion in the radial direction is smaller than the dimension of the expanded portion in the radial direction (Fig. 6A, width of portion 304 is smaller than width of portion 302).  5a dimension of the support portion in the radial direction is smaller than the dimension of the expanded portion in the radial direction (Fig. 6A, width of portion 304 is smaller than width of portion 302). 
Regarding claim 7, Ashjaee fails to disclose wherein the support surface includes: an inner support surface formed inward in a radial direction of the 5support portion; and an outer support surface formed outward in the radial direction of the support portion and coplanar with the inner support surface, and the support portion includes a weak portion formed between the inner support surface and the outer support surface for allowing one of the inner support surface and 10the outer support surface to incline with respect to the other of the inner support surface and the outer support surface.  
 However, Nonaka teaches wherein the support surface includes: an inner support surface formed inward in a radial direction of the 5support portion (Fig 2, top surface of annular lip 7); and an outer support surface formed outward in the radial direction of the support portion (Fig. 2, top surface of annular lip 6) and coplanar with the inner support surface (Fig. 2, top surfaces of 6, 7 are coplanar), and the support portion includes a weak portion (Fig. 2, groove 8) formed between the inner support surface and the outer support surface (Fig. 2, groove 8 formed between 6, 7) for allowing one of the inner support surface and 10the outer support surface to incline with respect to the other of the inner support surface and the outer support surface (by virtue of the depressed curve shape of the circular groove 8 alongside elastic nature of annular lips 6 and 7, in combination with the round bottom surface of annular fit portion 4, incline of lips 6,7 of the suction cup portion 5 can be achieved with respect to each other).
Regarding claim 8, Ashjaee fails to disclose wherein the weak portion includes at least one depressed groove, and the at least one depressed groove is recessed from the inner support surface and the outer support surface toward the held portion, and formed in a shape extending 5between the inner support surface and the outer support surface along a circumferential direction of the support portion.
However, Nonaka teaches wherein the weak portion includes at least one depressed groove (Fig. 2, depressed groove 8), and the at least one depressed groove is recessed from the inner support surface and the outer support surface toward the held portion (Fig. 2, groove 8 recessed from top surfaces of lips 6, 7 towards fit portion 4), and formed in a shape extending 5between the inner support surface and the outer support surface along a circumferential direction of the support portion (Fig. 2, groove 8 has a curved top surface extending between top surfaces of 6, 7 along circumferential direction of lips 6,7/support portion).
Regarding claim 9, Ashjaee fails to disclose wherein a degassing channel is formed in the support surface, the degassing channel being formed in a shape extending from a radially inner end to a radially outer end of the support surface, a part of the support portion where the degassing channel is formed having a thickness smaller than a thickness of a part of the support portion where the degassing channel is not formed.
However, Nonaka teaches wherein a degassing channel is formed in the support surface (Fig. 1 and annotated figure A above, an annular/ring shaped groove 8 is formed in support surface of support portion (5)), the degassing channel being formed in a shape extending from a radially inner end to a radially outer end of the support surface (Figs 1 and 2 are sectional views of seal member, and thus one end of channel/groove 8 at label for 5 is radially inner end, while opposite end of 8 extending to a radially out end of support surface adjacent to label for 7 in Fig. 2), a part of the support portion where the degassing channel is formed having a thickness smaller than a thickness of a part of the support portion where the degassing channel is not formed (see annotated figure A above, thickness of support portion (5) adjacent and/or below groove 8 smaller than thickness of support portion (5) at support surface thereof.) 
Regarding claim 10, Ashjaee and Nonaka, singularly or in combination fail to teach wherein the support portion includes a facing portion that faces the transport base, the facing portion being formed in parallel with the support surface.  
However, Heller teaches wherein the support portion includes a facing portion that faces the transport base, the facing portion being formed in parallel with the support surface (Fig. 4, barrier strand 270 / facing portion faces the transport base/ seal seat 330, Fig. 3 shows seal 100 (with support surface) is parallel with barrier strand 700). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further combine Nonaka and Heller based on the same rationale as previously discussed for claim 1 above, thereby omitted herein for brevity.
Regarding claim 11, Ashjaee fails to disclose wherein a radial dimension of the inner support surface is set equal to a radial dimension of the outer support surface.
However, Nonaka teaches wherein a radial dimension of the inner support surface is set equal to a radial dimension of the outer support surface (see annotated figure B below).

Regarding claims 2-5, 7-9 and 11, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ashjaee by Nonaka based on the same rationales as previously discussed for claim 1 above, thereby omitted herein for brevity.








Annotated Figure B from Nonaka

    PNG
    media_image2.png
    665
    934
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 dated 10/07/2022 have been considered but are moot because pending claims 1-11 are rejected under new ground of rejection including new reference Heller (US 20060273277), which is different from prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nameki (JP 2009002459A) discloses a sealing structure for a dovetail groove for providing sealing to a lid structure.  Tsuji (WO 2007088806A) discloses a dovetail groove seal for sealing other member.  Ueda (WO 2003004912A1) disclose a sealing material for dovetail groove for sealing joint in vacuum device in semiconductor fabrication. Katsuji (JP 2008298261A) discloses a dovetail groove seal for a vacuum apparatus in semiconductor manufacturing.  Kunsch (US20180102266A1) discloses a seal for dovetail groove for wafer processing assembly. Bowman (US 20110232843) discloses a seal for vacuum sealing of vacuum chamber in circumferential groove. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/Examiner, Art Unit 3632   
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632